Exhibit 10.1
 
 
This Agreement (this “Agreement”) is made and entered into as of August 3, 2010
by and among Neah Power Systems, Inc., a Nevada corporation (the “Company”), and
CAMHZN Master LLC, a Delaware limited liability company (the
"Ínvestor”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed them in the Agreement.


RECITALS
 


WHEREAS, the Company and the Investor desire to provide for the controlled sale
of 1,018,305 shares of the Company’s common stock, par value $.001 per share
("Common Stock"), held by Investor and 240,000 shares of the Company’s Common
Stock delivered herewith to Investor (collectively, the “Shares") until the
Investor has recovered the “Payoff Amount”. The Payoff Amount will be negotiated
and finalized between the Investor and the Company at a future date.


NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
made herein, the parties agree as follows:
 
1.           Limited Sale of the Shares.  The Investor agrees that from the date
of this Agreement it will limit the number of  Shares sold on a daily basis to
no more than 5% of the average daily volume of Common Stock, at or above the
daily market price, traded on the OTC Bulletin Board based upon an average of
such volume for the trailing 10-day period (the "Daily Volume"), provided,
however, that the Investor shall be deemed to not be in violation of the
foregoing provisions as a result of any sale of Shares if at the time of such
sale, the Investor reasonably assumed that they would not be in violation of the
foregoing provisions and such sale does not exceed 7% of the Daily Volume.
 
2.           Maximum Recovery.  The Investor agrees that upon recovering the
Payoff Amount either (i) from the sale of the Shares pursuant to section 1 of
this Agreement or (ii) a combination of the sale of the Shares and payment of
cash by the Company to the Investor, the Investor will return any unsold Shares
to the Company. The Company agrees that until the Investor receives the Payoff
Amount upon sale of all of the Shares described herein, the Company will issue
additional shares to the Investor, which the Investor agrees to sell in
accordance with terms hereof.  The Investor agrees to execute any documents
necessary to remove any existing liens on the Company's assets or any other
claims against the Company upon payment in full of the Payoff Amount. Upon
recovery of the entire Payoff Amount, the Investor agrees that it will no longer
have any security interest in the assets of the Company and all obligations to
the Investor will be deemed fully and finally paid.


3.           Rescinding of Notice of Default.  Upon signing this Agreement and
receiving the 240,000 shares, the Investor agrees to rescind the “Notice of
Default” delivered by them to the Company on March 16, 2010 and to not declare a
default for a period of a minimum of thirty days from the date hereof.
 

--------------------------------------------------------------------------------


Agreement
Page 2
 
 
4.           Conditions Precedent.  The Company shall have received an agreement
substantially in the form hereof from its senior lenders pursuant to which such
lenders agree not to sell more than 5% of the average daily volume of Common
Stock based on the formula set forth above and the Company will make a best
effort basis to have shares available to the Investor in proportion to the
amount of monies received by such lenders.
 
5.           Acounting for Sale of the Shares. The Investor agrees to report on
a monthly basis to the Company the number of Shares sold and the amount of money
received in connection with such sales, net of commissions paid in connection
with such sales, and to allow the Company to inspect, with reasonable notice and
during normal business hours, the Investor’s books and records to verify the
accuracy of such monthly reports.
 
6.           Cooperation.  The Company agrees to cooperate in all respects in
regard to the Investor’s sale of Shares hereby, including, without limitation,
delivering all requisite opinions of counsel and instructing the transfer agent
to transfer such shares in accordance with instructions from the Investor or its
designee.
 
7.           Miscellaneous.
 
7.1           Successors and Assigns.  Except as otherwise provided herein, this
Agreement and the rights and obligations of the parties hereunder shall inure to
the benefit of, and be binding upon, the parties’ respective successors, assigns
and legal representatives.
 
7.2           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of the parties hereto.


7.3           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient on the date of delivery, when
delivered personally or by overnight courier or sent by fax, or forty-eight
(48) hours after being deposited in the mail, as certified or registered mail,
with postage prepaid, and addressed to the party to be notified at such party’s
address or fax number as set forth above or as subsequently modified by written
notice.


7.4           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.
 

--------------------------------------------------------------------------------


Agreement
Page 3
 
 
7.5           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.


7.6           Jurisdiction; Venue.  With respect to any disputes arising out of
or related to this Agreement, the parties consent to the exclusive jurisdiction
of, and venue in, the state courts in New York City (or in the event of
exclusive federal jurisdiction, the courts of the Southern District of New
York).


7.7           Jury Trial.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, any and all right to trial by jury in
any legal proceeding (whether sounding in contract, tort or otherwise) arising
out of or related to this agreement.


7.8           Attorney Fees.   In the event of any litigation arising under this
Agreement, the non-prevailing party shall reimburse the prevailing party for all
reasonable attorney fees and costs resulting therefrom.
 
7.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
7.10         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


 


 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


Agreement
Page 4
 


 
       
NEAH POWER SYSTEMS, INC.
                   
By:
/s/ Gerard C. D’Couto      
Name: Gerard C. D’Couto
     
Title: President
                           
CAMHZN Master LLC
                   
By:
/s/ Richard Smithline      
Name: Richard Smithline
     
Title: Director
 














--------------------------------------------------------------------------------

